Case 1:17-cv-02304-WFK-SMG Document 49-13 Filed 07/03/19 Page 1 of 3 PageID #: 1800




                      EXHIBIT K
                                     Case 1:17-cv-02304-WFK-SMG Document 49-13 Filed 07/03/19 Page 2 of 3 PageID #: 1801




2017 NLJ Billing Report
Source: National Law Journal
Category: National Law Journal


ALM Legal Intelligence collected 2017 hourly billing rates for partners, associates and of counsel from the published rates in the 20 largest federal bankruptcy jurisdictions. High, low and average attorney billing rates are
reported for 948 firms, in 31 states and the U.S. Territory Puerto Rico.




Copyright © ALM Media Properties, LLC. All rights reserved.




                                                                                                                                                                                                                      888-770-5647
Copyright 2016 ALM Media properties, LLC. All rights reserved.                                                   1                                                                                                      www.alm.com
                                          Case 1:17-cv-02304-WFK-SMG Document 49-13 Filed 07/03/19 Page 3 of 3 PageID #: 1802




                                                                                                 NLJ 500     Partner        Partner        Partner       Associate      Associate      Associate      Counsel                 Counsel
                                                                 Largest U.S. Office -
  Year     Firm Name                                                                     State    Rank     Billing Rate   Billing Rate   Billing Rate   Billing Rate   Billing Rate   Billing Rate   Billing Rate            Billing Rate
                                                                 City
                                                                                                  2017          Low           High            Avg            Low           High            Avg            Low                 Average

  2017     Gibson, Dunn & Crutcher LLP                           New York                NY        17              $925         $1,195         $1,150           $250           $875           $685
  2017     Paul Weiss Rifkind Wharton Garrison LLP               New York                NY        28            $1,220         $1,395         $1,320           $820         $1,040           $995
  2017     Simpson Thacher & Bartlett LLP                        New York                NY        27            $1,340         $1,360         $1,350           $740         $1,080           $900         $1,115   $1,170         $1,143
  2017     Togut, Segal & Segal                                  New York                NY                        $875           $990           $933
  2017     Willkie Farr & Gallagher LLP                          New York                NY        74            $1,150         $1,425         $1,350           $625           $965           $800




                                                                                                                                                                                                                                888-770-5647
Copyright 2016 ALM Media properties, LLC. All rights reserved.                                                            1                                                                                                       www.alm.com
